Case: 21-106    Document: 8     Page: 1    Filed: 12/23/2020




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

            In re: LUCAS DANIEL REGAN,
                         Petitioner
                  ______________________

                         2021-106
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Appeals for the Federal Circuit.
                 ______________________

                      ON PETITION
                  ______________________

PER CURIAM.
                        ORDER
     Lucas Daniel Regan, I, files a submission received De-
cember 8, 2020 stating that the “one and only supreme law
of [his] religion has which is as follows . . . DO WHAT YOU
WANT,” Pet. at 4, and appears to argue that operation of
the Supremacy Clause and the First Amendment prohibit
laws that impinge on his religious exercise. We regard the
submission as seeking mandamus relief.
     We must first address our jurisdiction to consider Rev.
Regan’s submission. See PIN/NIP, Inc. v. Platte Chem.
Co., 304 F.3d 1235, 1241 (Fed. Cir. 2002). This is a court
of limited subject matter jurisdiction. See 28 U.S.C. § 1295.
Rev. Regan does not identify any decision from which he
Case: 21-106      Document: 8      Page: 2   Filed: 12/23/2020




2                                                IN RE: REGAN




appeals or petitions for review, much less a decision within
the confines of section 1295.
    The All Writs Act provides that the federal courts “may
issue all writs necessary or appropriate in aid of their re-
spective jurisdictions and agreeable to the usages and prin-
ciples of law.” 28 U.S.C. § 1651(a). As that statute makes
clear, however, the Act is not itself a grant of jurisdiction.
See Clinton v. Goldsmith, 526 U.S. 529, 534–35 (1999). It
confines issuing such relief only in cases that would fall
within this court’s limited jurisdiction if a proper appeal
had been perfected. Because Rev. Regan identifies no such
case, we must also deny any mandamus relief.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is dismissed.
                                   FOR THE COURT

        December 23, 2020          /s/ Peter R. Marksteiner
             Date                  Peter R. Marksteiner
                                   Clerk of Court
s24